t c memo united_states tax_court commissioner of internal revenue respondent lee ang petitioner v docket no 13309-12l filed date ronald jay cohen for petitioner marissa j savit for respondent memorandum findings_of_fact and opinion laro judge this case involves a nominee and jeopardy_levy issued with respect to petitioner’s unpaid tax_liabilities for and years at issue petitioner petitioned the court under sec_6330 to review the in his petition petitioner also raised hi sec_2002 and tax years pursuant continued determination of the internal_revenue_service irs office of appeals appeals sustaining the nominee and jeopardy_levy findings_of_fact petitioner is a securities trader residing illegally in the united_states in or around shortly after he received a master of business degree from new york university petitioner began trading equity stocks using a proprietary method involving heavy leverage through trading pursuant to his proprietary method petitioner grew dollar_figure that his uncle lent him into more than dollar_figure million over a continued to our order dated date petitioner’ sec_2002 and tax years were dismissed for lack of jurisdiction all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioner disputes that he resides in the united_states illegally on date the court ordered each party to file a memorandum of law setting forth petitioner’s immigration status on date the parties submitted briefs addressing petitioner’s immigration history on date petitioner entered the united_states on a b-2 visitor visa afterward petitioner remained in the united_states first on an f-1 student visa and later on an h-1b professional worker visa on date petitioner filed a form i-485 application_for permanent residence status with the u s immigration and naturalization service petitioner’s form i-485 application was denied on date since date petitioner has remained in the united_states with no valid immigration status at trial petitioner claimed that he chose to abandon his permanent resident application because of the negative tax consequences of becoming a permanent resident_of_the_united_states number of years petitioner claims that in or around he and his uncle entered into an agreement whereby petitioner’s trading profits would be split to his uncle and to petitioner in return for his uncle’s forgiveness of the dollar_figure loan this purported profit-sharing agreement had no end date in addition petitioner’s uncle had no involvement in petitioner’s trading activities tax returns for through petitioner failed to timely file his tax returns for the years at issue to report his trading income petitioner’s and returns were filed on date and hi sec_2001 return was filed on date in date before the expiration of the periods of limitation on assessment the parties executed form sec_872 consent to extend the time to assess tax extending the periods of limitation on assessment for each of the years at issue until date in date the parties executed an additional form_872 to extend the periods of limitation on assessment until date each form_872 was signed by petitioner’s attorney joe b cox petitioner argues that these form sec_872 were not properly executed and thus were invalid the record does not support petitioner’s assertion petitioner executed a form_2848 power_of_attorney and declaration of representative authorizing joe b cox to be his representative and mr cox signed the form sec_872 to extend the periods of limitation on assessment each of these form sec_872 was also signed by a representative of the irs we therefore find that the periods of continued prior tax_court proceeding on date respondent issued a notice_of_deficiency with respect to the years at issue on date petitioner filed a petition with this court at docket no shortly before trial was to commence on date the parties entered into a stipulation of settlement which detailed the facts of the deficiency case among the facts petitioner acknowledged was that he had received income from accounts that were held in his relatives’ names on date the parties entered into a decision document which set forth the following deficiencies in income_tax and additions to tax_year deficiency sec_6651 sec_6654 additions to tax dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number -0- -0- -0- dollar_figure continued limitation on assessment were validly extended the decision document further stipulated that interest would be assessed as provided by law on the deficiencies and additions to tax on date respondent assessed that interest in the following amounts year interest dollar_figure dollar_figure dollar_figure dollar_figure in total petitioner’s unpaid tax_liabilities for the years at issue were approximately dollar_figure million in jeopardy_levy on date respondent assessed all underlying tax deficiencies and additions to tax for the years at issue in a detailed 13-page office_of_chief_counsel memorandum dated date irs attorney justin campolieta recommended that a notice of jeopardy_levy the decision of this court became final on date and the periods of limitation on assessment remained suspended for days ie until date see sec_6503 therefore respondent assessed all underlying tax deficiencies and additions to tax for the years at issue before the limitation periods had expired be served mr campolieta summarized the background of petitioner’s case as follows lee ang a joint citizen of singapore and belize is a very successful securities trader living illegally in the united_states during the tax years through mr ang earned millions of dollars in trading profits b ut he did not immediately file income_tax returns reporting this income it wasn’t until after the service opened a substitute-for-return examination of mr ang’s taxable_year that he submitted delinquent returns for the taxable years through during july of each of the returns with the exception of the return for the taxable_year reported a significant amount of gross_income but mr ang took the position that of that income was allocable to his uncle a foreign national under a verbal agreement to split profits which mr ang claimed he negotiated with his uncle shortly after graduating from n y u business school in by taking this position mr ang drastically reduced his taxable_income and reported relatively insignificant income_tax liabilities for the taxable years through emphasis added the memorandum also detailed the findings of an investigation conducted by the irs office_of_chief_counsel during petitioner’s deficiency case these findings were based on a significant number of discovery requests served on petitioner dozens of third-party_contacts witness interviews and numerous subpoenas the irs office of chief counsel’s investigation uncovered that mr ang placed significant assets including marketable and closely-held securities and real_property in the names of close family members in particular he placed cash in his mother’s hsbc account in order to purchase a valuable piece of property in queens that was mr ang also placed millions ultimately deeded to his uncle of dollars of personal funds in his mother’s and uncle’s schwab trading account he traded with these funds and earned a significant amount of profits but failed to report these profits or disclose these accounts to the service millions of dollars of funds in his mother’s trading account wire sic wired off-shore most recently a large wire transfer was made from his mother’s account to satisfy a mortgage on a piece of property held in the name of ocean ave llc mr ang also purchased a significant amount of stock in two closely-held corporations usa teleport inc and c-spectra inc and placed the majority of this stock in the names of family members at trial petitioner admitted that a house was purchased in queens in his uncle’s name but claimed that it was a distribution to his uncle under their profit- sharing_agreement petitioner however admits that his uncle cannot travel to the united_states because of health problems in addition the office of chief counsel’s investigation revealed that the property was originally purchased in the name of petitioner’s mother ngaw chee ang and was later transferred to his uncle the investigation further revealed that petitioner consistently supplied the address of the queens property as his home address on documents submitted to banks and other financial institutions for example according to revenue_officer mark skinner’s case notes from date irs_investigations revealed that dollar_figure million from the ib account had been transferred to a charles schwab account in ms ang’s name and several wire transfers had been made from the charles schwab accounts to foreign bank accounts at trial petitioner testified that although he routinely transferred money between accounts to clear trades pay real_estate development costs and pay household expenses he had not transferred any money abroad in the past nine years aside from a dollar_figure transfer to his father and uncle however we found petitioner’s testimony to be self-serving evasive and improbable and we decline to accept such uncorroborated testimony as true see 87_tc_74 ocean ave llc owns three real_estate properties in brooklyn new york one of which is a real_estate project currently under development pincite ocean avenue including his mother ngaw chee ang sometimes referred to as ms ang and uncle yong sai ang the investigation further revealed that petitioner had no assets in his name10 and that all of his assets cash securities real_property etc were held in the names of family members and nominee entities one of the financial accounts that the office_of_chief_counsel discovered during its investigation was an online interactive brokers ib trading account that petitioner had opened in his mother’s name the ib account was funded with wire transfers from accounts held in his uncle’s name and from global aggressive speculative fund an entity petitioner organized and funded to conduct personal trading activities with regard to the ib account the office_of_chief_counsel concluded that at various times from through the present funds have been wired into and out of the ib account from numerous sources including domestic and offshore bank accounts held in the names of mr ang’s family members at trial petitioner admitted that he had registered various investment shares in his uncle’s name with the securities_and_exchange_commission at trial petitioner admitted that he has no bank accounts in his name within the united_states the investigation uncovered that in one of these transfers dollar_figure had been wired into the ib account from an account which had been opened using his continued although the ib account is held in name by mr ang’s mother mr ang is in control of the account and as explained above uses the funds in the account for his own personal investment purposes a number of checks and recent wire transfers were paid to mr ang and to entities controlled by mr ang moreover it is clear that mr ang has control_over the funds in the ib account while ngaw chee ang lives in singapore the ip addresses used to log into the ib account indicate that all online activity has taken place in and around the greater new york city area where mr ang lives as of date there was roughly dollar_figure million in equity cash and securities positions in the ib account given mr ang’s knowledge of the service’s collection activity coupled with the ease and frequency with which he moves money in and out of this account including offshore it is highly unlikely that these funds will remain in this account for an extended period of time on the basis of these facts mr campolieta recommended that the irs take immediate action to collect from petitioner’s numerous nominees including the ib account held in his mother’s name on date respondent served a jeopardy_levy on the ib accountdollar_figure continued uncle’s passport and funded with a dollar_figure check both the signature on the passport and the signature on the check however had been forged at trial petitioner admitted that he has full control_over the ib account and that his mother who does not speak english or know how to use a computer is not involved with the management of the account the administrative record is ambiguous as to whether the jeopardy_levy was served on date or date however mark skinner the revenue_officer who had served the jeopardy_levy on petitioner’s ib account continued on date respondent issued a letter notice of jeopardy_levy and right of appeal to petitioner the letter notified petitioner that respondent had levied upon the ib account because respondent had determined that petitioner was moving assets out of the government’s reachdollar_figure collection_due_process proceedings on date petitioner sent a self-made document entitled request for administrative review of jeopardy_levy to respondent in which petitioner stated that he was in the process of negotiating an installment_payment schedule to meet his federal tax payment obligations when the jeopardy_levy was served on date petitioner mailed a form request for a collection_due_process or equivalent_hearing to respondent petitioner proposed continued credibly testified at trial that it had been dated date because jeopardy levies required prior approval from a group manager but that it was not mailed until date mr skinner’s testimony is further corroborated by his notes in the integrated collection system history transcript contrary to petitioner’s assertions the letter was signed by a representative of the irs mr skinner and included his contact telephone number in a memorandum of law dated date respondent conceded that petitioner’s letter was a proper request for administrative review under sec_7429 an offer-in-compromise as a collection alternative and objected to the jeopardy_levy a petitioner’s offer-in-compromise on date petitioner’s then attorney stephen b kass faxed a message to respondent requesting withdrawal of the levy on date petitioner mailed to respondent a form_656 offer_in_compromise offering to compromise his unpaid tax_liabilities for dollar_figure based on doubt as to collectibility the unpaid tax_liabilities were to be paid in monthly installments of dollar_figure attached was a form 433-a collection information statement for wage earners and self-employed individuals and financial documents which purported to show petitioner’s net_worth to be dollar_figure petitioner based his offer on the following assets dollar_figure cash from his bank accounts sundry assets he valued at dollar_figure a spyder race car valued for tax purposes at dollar_figure an interest in ocean ave llc which he valued at dollar_figure and investment accounts no detailed listing provided totaling dollar_figure on date respondent sent petitioner a letter stating that he would be contacted regarding his offer-in-compromise by date the letter informed him that he was required to make the proposed dollar_figure monthly payments while respondent evaluated his offer-in-compromise the letter further stated that f ailure to make the payments may result in returning your offer without further consideration petitioner never made any of the proposed payments the case was assigned to settlement officer joyce pechera settlement officer pechera on date on november and date respondent mailed letters to petitioner informing him that his request for a collection_due_process cdp hearing had been received and that settlement officer pechera would be his point_of_contact on date petitioner called settlement officer pechera who informed him that although a notice_of_levy had been served the money would be on hold until she made a decision on the offer-in-compromise unless collection became jeopardized that same day settlement officer pechera advised mr kass that petitioner was required to make his proposed monthly payments and that if they were not made she would return the offer-in-compromise upon review of petitioner’s offer-in-compromise settlement officer pechera noted that while petitioner provided a list of his bank accounts and balances he did not include the underlying bank statements on date settlement officer pechera sent to petitioner a letter entitled appeals received your request for a collection_due_process_hearing in which she informed him that an in-person cdp hearing had been scheduled for date she further informed petitioner that he needed to provide specific financial documents within days of the issuance of the letter and that he needed to immediately begin paying the proposed monthly installments of dollar_figure at petitioner’s request the deadline to submit the financial documents was extended to date and the cdp hearing was rescheduled for date settlement officer pechera received additional documentation from petitioner and reviewed it on date on the basis of a preliminary analysis of the documentation settlement officer pechera determined that petitioner had dissipated dollar_figure million from the ib account dollar_figure from an apple bank account and dollar_figure of sales proceeds for a ferrari the additional documentation however did not enable settlement officer pechera to independently verify petitioner’s financial situation for a number of reasons first the information petitioner provided was the same material that was presented with the offer-in-compromise her notes state that i’m unable to use this information as tp ie petitioner did not provide details on source_of_income and liabilities tp created an excel sheet on a yearly basis which i have no way of verifying the information provided second while petitioner submitted internet printouts of his lending accounts he did not provide information showing the total investments in the accounts third petitioner failed to provide documentation to verify that he held dollar_figure million in assets in three offshore bank accounts at bank of luxembourg credit suisse and pictet securities fourth petitioner asserted that he held a interest in an entity called polmero trust and that his uncle held the remaining but provided no documentation to substantiate the claim finally petitioner failed to provide documentation to establish the value of three real_estate properties owned by ocean ave llc b cdp hearing on date settlement officer pechera held the cdp hearing with petitioner and mr kass settlement officer pechera explained that because of the amount at issue acceptance of petitioner’s offer-in-compromise would require this purported ownership arrangement is in conflict with petitioner’s testimony throughout trial of a purported ownership arrangement with his uncle approval by irs headquarters and the department of justice doj the entire approval process would take at least six months petitioner asked settlement officer pechera to expedite the processing of his offer-in-compromise in discussing the offer-in-compromise petitioner disclosed that most of his assets were held in the names of relatives various llcs and trusts petitioner explained that ang ang llc was a holding_company which owned numerous assets including the offshore bank accounts of ocean ave llc and the levied ib account which petitioner stated was held in his mother’s name petitioner also asserted that he held a interest in ang ang llc with his uncle owning the balance however petitioner stated for purposes of the offer-in- compromise he and his uncle agreed to consider the assets as owned by petitioner with respect to his financial situation petitioner explained that he had no income instead he paid his dollar_figure per month living_expenses by taking funds from ang ang llc specifically he stated that the money came from the ib account as well as other investment accounts settlement officer pechera replied that if ang ang llc was a partnership the money he received was a distribution or a draw petitioner replied but it’s all in one umbrella petitioner failed to bring documentation to the cdp hearing to substantiate his ownership claims or his asset valuations settlement officer pechera granted petitioner additional time to provide the documentation she needed in order to properly evaluate petitioner’s assets and his collection potential the parties agreed to a due_date of date settlement officer pechera told petitioner to call her for an extension if he could not make that deadline during this meeting the parties never discussed the nominee and jeopardy_levy determination although settlement officer pechera was aware of petitioner’s request for administrative review of the jeopardy_levy petitioner’s request was not acted upon c settlement officer pechera’s rejection of petitioner’s offer-in-compromise petitioner did not provide the requested documentation by the date deadline nor did he request additional time to do so as a result settlement officer pechera was unable to evaluate his collection potential and rejected his offer-in-compromise on date settlement officer pechera closed the case at trial mr kass testified that petitioner did not order an appraisal for the real_estate development pincite ocean avenue until date on the basis of the office_of_chief_counsel memorandum the cdp hearing and her own investigation settlement officer pechera determined that the jeopardy_levy was reasonable pursuant to her own investigation settlement officer pechera discovered that the building pincite ocean avenue had been listed for sale--a fact that petitioner had not disclosed during the cdp conference on date after closing the case settlement officer pechera requested approval to sustain the jeopardy_levy action stating review of the facts presented shows tp is placing his assets beyond the reach of the government by transferring it to nominees and alter ego entities thus jeopardy_levy is warranted settlement officer pechera issued a notice_of_determination on date in the notice settlement officer pechera verified that notice_and_demand had been issued and that notice of petitioner’s right to a cdp review had been timely issued pursuant to sec_6330 however settlement officer pechera stated erroneously that petitioner’s request for administrative review of the jeopardy_levy dated date was untimely with respect to petitioner’s offer-in-compromise settlement officer pechera stated we are unable to properly evaluate your offer_in_compromise without the information we requested therefore your offer_in_compromise is rejected with respect to the jeopardy_levy she stated the facts presented and information contained in your administrative file met our criteria under which a jeopardy_levy can be issued therefore the issuance of the notice of jeopardy_levy was reasonable in your case ms ang’s bankruptcy proceedings while his offer-in-compromise was pending petitioner sought to prevent collection on another front on date shortly after respondent had levied upon the ib account petitioner’s mother filed for bankruptcy protection under chapter of the bankruptcy code to prevent the irs from seizing the money in the account at the end of date ms ang’s bankruptcy case was dismissed and interactive brokers released dollar_figure million to the irs immediately thereafter and before the irs could collect the funds ms ang again filed for bankruptcy relief this time under chapter of the bankruptcy code although petitioner and his mother had separate attorneys representing them petitioner made all the decisions in her bankruptcy proceedings moreover petitioner’s attorneys rather than ms ang’s attorneys dealt extensively with the department of justice in connection with ms ang’s bankruptcy case finally both petitioner’s and his mother’s attorneys were paid from the same whole family umbrella opinion this case involves a review of respondent’s determination to proceed with the collection of petitioner’s unpaid tax_liabilities for through i cdp review of jeopardy_levy collection is in jeopardy when at least one of the following conditions exists ‘the taxpayer is or appears to be designing quickly to depart from the united_states or to conceal himself or herself’ ‘the taxpayer is or appears to be designing quickly to place his or her or its property beyond the reach of the government either by removing it from the united_states by concealing it by dissipating it or by transferring it to other persons’ or ‘the taxpayer’s financial solvency is or appears to be imperiled ’ 133_tc_270 quoting sec_1_6851-1 income_tax regs when the commissioner determines that the collection of tax is in jeopardy the taxpayer is not afforded a prior opportunity for a hearing pursuant to sec_6330 to challenge the appropriateness of the levy before it is issued see sec_6330 however sec_6330 provides that the taxpayer against whom a jeopardy_levy is issued shall be given the opportunity for the hearing described in sec_6330 within a reasonable_time after the levy thus subsections d and f of sec_6330 confer upon a taxpayer against whom a jeopardy_levy has been issued an unqualified right to a postlevy hearing if timely requested and judicial review by this court 130_tc_222 as part of the hearing the commissioner must verify that the requirements of any applicable law or administrative procedure have been met sec_6330dollar_figure if the secretary makes a finding that the collection of tax is in jeopardy notice_and_demand for immediate payment of the tax may be made sec_6331 pursuant to sec_7429 a taxpayer may seek administrative review of a jeopardy_levy made under sec_6331 within days of receiving written notice of the levy when such a request for review is timely made the secretary shall determine whether the jeopardy_levy is reasonable under the circumstances sec_7429 reasonableness is something more than ‘not arbitrary or capricious’ and something less than ‘substantial evidence’ 103_tc_416 quoting 511_fsupp_193 d kan the commissioner bears the because an appeals officer must consider compliance with applicable law in a sec_6330 determination regardless of whether it is raised by the person challenging the collection action at the appeals hearing this court will review the appeals officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the appeals hearing 131_tc_197 burden of proving that the levy was reasonable under the circumstances sec_7429 in the notice_of_determination settlement officer pechera erroneously determined that petitioner’s request for administrative review of the jeopardy_levy dated date was untimely petitioner however was not prejudiced thereby for several reasons discussed below furthermore for these same reasons we do not believe that a remand instructing respondent to conduct a review of the jeopardy_levy pursuant to sec_7429 would be productivedollar_figure first in requesting administrative review of a jeopardy_levy a taxpayer is required to submit evidence that the levy is unreasonable sec_301_7429-2 proced admin regs a request for the review of a jeopardy_levy under sec_7429 shall be in writing shall state fully the reasons for the request and shall be supported by such evidence as will enable the district_director to make the redetermination described in sec_7429 petitioner’s request for administrative review did not include any supporting evidence and contained only his summary denial that he was moving assets out of the government’s reach in our discretion we may remand a collection case to the appeals_office for further administrative review marlow v commissioner tcmemo_2010_113 99_tcm_1462 citing 131_tc_197 we decline to do so here second during his cdp hearing petitioner could have but did not challenge the appropriateness of the jeopardy_levy see sec_6330 providing that during a cdp hearing a taxpayer may raise any relevant issue with regard to the collection activities including challenges to the appropriateness of collection actions while petitioner argued in his cdp hearing request that the jeopardy_levy was inappropriate during his cdp hearing he abandoned the issue and chose to focus exclusively on his offer-in-compromisedollar_figure third as part of the cdp review settlement officer pechera independently concluded that the jeopardy_levy was reasonable we review settlement officer pechera’s determination for abuse_of_discretion see sego v commissioner on brief petitioner challenges the jeopardy_levy on the basis that it would cause him economic hardship see sec_301_6343-1 proced admin regs petitioner however did not raise the issue of economic hardship at his cdp hearing nor as a basis for his offer-in-compromise therefore petitioner may not raise this issue for the first time before this court see 129_tc_107 respondent argues sec_7429 precludes this court from reviewing the reasonableness of a jeopardy_levy we disagree sec_7429 provides that as a general matter the district courts of the united_states have exclusive jurisdiction over any civil_action brought under sec_7429 in this case we derive our jurisdiction to review respondent’s actions including the reasonableness of the jeopardy_levy under sec_6330 see 130_tc_222 holding that sec_6330 confers upon a taxpayer an unqualified right to a postlevy hearing and judicial review by this court of inter alia whether the commissioner improperly levied upon the continued t c an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking in sound basis in fact or law see 439_us_522 112_tc_19 see also 682_f3d_149 1st cir holding that a reviewing court considers whether the factual and legal conclusions reached at a cdp hearing are reasonable not whether they are correct rev’g 135_tc_393 and tcmemo_2011_136 on the basis of the administrative record we hold that settlement officer pechera did not abuse her discretion in concluding that the jeopardy_levy was reasonable settlement officer pechera based her determination on the results of a detailed and comprehensive investigation by the office_of_chief_counsel her own investigation and the cdp hearing first on the basis of a preliminary analysis of the financial documentation that petitioner provided with his offer-in-compromise settlement officer pechera determined that petitioner had dissipated dollar_figure million from the ib account dollar_figure from an apple bank account and dollar_figure of sale proceeds from a ferrari second after conducting the cdp hearing and reviewing continued taxpayer’s assets 119_tc_356 the office_of_chief_counsel memorandum settlement officer pechera determined that petitioner was concealing assets from the government by placing assets in his relatives’ names and in various llcs and trusts in addition pursuant to her own investigation settlement officer pechera discovered that the building pincite ocean avenue had been listed for sale--a fact that petitioner had not disclosed on the basis of these facts we conclude that settlement officer pechera did not abuse her discretion in concluding that the jeopardy_levy was reasonable under the circumstances see 511_f3d_65 1st cir holding that jeopardy_levy was reasonable where the taxpayer transferred sale proceeds to his sons and those proceeds were thereafter held in brokerage accounts in the sons’ names aff’g tcmemo_2006_151 and 125_tc_201 bibby v commissioner tcmemo_2013_281 at holding that jeopardy_levy was reasonable where the taxpayer was dissipating funds and transferring funds to third parties at trial petitioner vigorously denied that he was concealing assets from the government or that any risk existed of assets’ being transferred or dissipated however the evidence petitioner introduced at trial buttresses rather than refutes respondent’s jeopardy_levy determination first petitioner testified that he has resided in the united_states for over years yet petitioner admits that while he has made over dollar_figure million by trading securities he has no assets in his name within the united_states instead all of the assets in the whole family umbrella are held in the name of his mother or his uncle neither of whom speaks english and neither of whom lives in the united_states petitioner has not provided a satisfactory explanation for why all his u s - based assets are held in his relatives’ names this fact is probative evidence that petitioner engaged in a scheme to conceal his assets from the irs second petitioner attempted to avoid taxation of the approximately dollar_figure million that he earned trading securities by claiming a purported profit- sharing_agreement with his uncle a foreign national who is exempt from u s taxation on the same basis petitioner seeks to avoid collection of his unpaid tax_liabilities by claiming ownership of merely of various assets in the whole family umbrella according to petitioner this purported arrangement was consideration for his uncle’s forgiveness of an dollar_figure debt however the purported profit-sharing agreement is wholly devoid of rational economic basis a transfer’s economic reality prevails over its form and a finding of economic reality turns on whether the transfer would have followed the same form had it been between the transferee and an independent lender estate of rosen v commissioner tcmemo_2006_115 91_tcm_1220 transfers between related parties are examined with special scrutiny id courts may disregard a transaction that as a whole does not have a rational economic basis compelled by business realities separate and apart from the resulting tax benefits buyuk llc v commissioner tcmemo_2013_253 at citing 435_us_561 petitioner’s purported profit-sharing agreement with his uncle is inconsistent with economic and business realities we are convinced that no economically rational actor dealing at arm’s length would assign of his substantial trading profits to another person without any termination conditions in exchange for the forgiveness of an dollar_figure debt we are equally convinced that no economically rational actor unmotivated by tax considerations would have stayed in such an arrangement as his profits soared to approximately dollar_figure million accordingly we conclude that the purported profit-sharing agreement was devised as part of a plan by petitioner to avoid paying income_tax to the irs and to impede the irs’ collection efforts third petitioner claimed that his mother owned dollar_figure million in the ib account however although petitioner claimed that he gave his mother dollar_figure in and dollar_figure in he did not file gift_tax returns disclosing such gifts until after his tax troubles had begun furthermore petitioner admitted that he chose the dollar_figure million amount because his research led him to conclude that any gift up to dollar_figure million would be exempt from gift_tax finally petitioner admitted that he does not remember where the money came from other than that it was from the whole family umbrella in the light of these facts we are convinced that this so-called gift is no more than a story concocted by petitioner to delay respondent’s collection effortsdollar_figure fourth petitioner admitted that the purpose of his mother’s two bankruptcy filings was to stall respondent’s collection efforts gabrielle hirz the doj attorney assigned to ms ang’s bankruptcy cases testified credibly that petitioner not his mother made the decisions in the bankruptcy proceedings in other words we note that petitioner did not argue at his cdp hearing that the ib account was wrongfully levied upon because of ms ang’s ownership we further note that even if some of the funds in the ib account did belong to ms ang petitioner does not have standing to assert her claim of ownership this court considers the doctrine_of standing to be ‘inherently applicable to our proceedings ’ 133_tc_270 quoting 66_tc_367 aff’d 566_f2d_1168 3d cir petitioner does not have standing in this proceeding to seek the return of money or property that does not belong to him under this doctrine a plaintiff generally must assert his own legal rights and interests and cannot rest his claim to relief on the legal rights of third parties id moreover sec_7426 provides that a person other than the taxpayer who is subject_to a wrongful_levy may bring an action in a district_court no such action was ever brought by ms ang petitioner abused the protections offered by the u s bankruptcy system to delay respondent’s collection efforts finally petitioner exercised full control_over the ib account and could transfer money from the account without restriction at trial petitioner admitted his mother neither manages nor has access to the ib account and that he has full control_over it in addition petitioner admitted that he withdrew dollar_figure million from the ib account to pay the mortgage for the ocean avenue building a property in which ms ang has no ownership_interest and which he valued at merely dollar_figure2 million in his offer-in-compromise finally brian hanley of ibg llc the parent company of ib credibly testified that as an enrollee of ib’s secured transaction processing program petitioner could transfer unlimited amounts from his ib account at any time for these reasons the evidence petitioner introduced at trial bolsters respondent’s jeopardy_levy determination ii offer-in-compromise petitioner also asserts that settlement officer pechera improperly rejected his offer-in-compromise where the validity of the underlying liabilities is not properly at issue we review the determination of the settlement officer for abuse_of_discretion sego v commissioner t c pincite 114_tc_176 at the cdp hearing the taxpayer may raise any relevant issue with regard to the collection activities including alternative means of collection such as an offer- in-compromise sec_6330 see also sego v commissioner t c pincite taxpayers are expected to provide all relevant information requested by the settlement officer including financial statements for his consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs sec_7122 authorizes the secretary to compromise a taxpayer’s income_tax_liability in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the commissioner a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the cdp hearing unless the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the underlying tax_liability sec_6330 petitioner received a notice_of_deficiency filed a petition in this court and settled his case consequently his tax_liabilities are not properly at issue in this matter see 478_f3d_450 2d cir holding that a taxpayer was precluded from later challenging his underlying tax_liability where his attorney consented to the tax_assessment thereby waiving his right to contest liability aff’g tcmemo_2006_27 sec_301_7122-1 c proced admin regs the grounds for the compromise of a tax_liability are doubt as to liability doubt as to collectibility and the promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioner based his offer-in-compromise on doubt as to collectibility which exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs the commissioner will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies 125_tc_301 aff’d 469_f3d_27 1st cir salazar v commissioner tcmemo_2008_38 95_tcm_1149 aff’d 338_fedappx_75 2d cir petitioner argues that settlement officer pechera abused her discretion when she suddenly and arbitrarily closed the case and that she did not conduct a valid and legitimate study of his reasonable collection potential we disagree petitioner based his offer-in-compromise on his own calculation of his reasonable collection potential and he submitted some documents regarding his assets in order for a settlement officer to calculate a taxpayer’s reasonable collection potential the taxpayer must provide all relevant financial information see sec_301_6330-1 proced admin regs it is well settled that a settlement officer properly exercises her discretion in rejecting a collection alternative such as an offer-in-compromise on the ground that the taxpayer failed to provide all financial information necessary to fully evaluate the taxpayer’s ability to pay ramdas v commissioner tcmemo_2013_104 at see 123_tc_1 aff’d 412_f3d_819 7th cir kansky v commissioner tcmemo_2007_40 93_tcm_921 settlement officer pechera requested that petitioner provide financial documentation to verify his reasonable collection potential calculation although she originally gave him days to comply at his request she extended the deadline by a month when she received petitioner’s submission settlement officer pechera noted that it consisted of the same documents previously submitted with his offer-in-compromise and thus did not verify his claims at the cdp hearing settlement officer pechera instructed petitioner to provide her with the requested documentation by date to allow her to verify his reasonable collection potential calculation when the deadline came and went settlement officer pechera determined that she was unable to properly evaluate petitioner’s offer-in-compromise consequently she rejected it petitioner admits that he did not timely provide the requested documentation nor request an extension of time while setting unreasonable deadlines can constitute an abuse_of_discretion see shanley v commissioner tcmemo_2009_17 97_tcm_1062 stating that an appeals officer’s unreasonable denial of a request for more time to submit that evidence would be an abuse_of_discretion settlement officer pechera extended deadlines on multiple occasions and even offered another extension upon request we therefore find that settlement officer pechera did not abuse her discretion in rejecting petitioner’s offer-in-compromise at trial petitioner admitted that he did not disclose a number of bank accounts in his offer-in-compromise but claims that those accounts were irrelevant because they each contained less than dollar_figure where an offer-in- compromise is based on a taxpayer’s ability to pay a taxpayer may not pick and choose which assets to disclose to the commissioner see sec_301_6330-1 proced admin regs taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing emphasis added moreover in relation to the dollar_figure cash from bank accounts that petitioner did disclose these accounts were highly relevant settlement officer pechera would have been within her discretion to reject petitioner’s offer-in-compromise on this basis alone furthermore petitioner never made any of the monthly dollar_figure payments he proposed as part of his offer-in-compromise therefore settlement officer pechera would have been within her discretion to reject petitioner’s offer-in- compromise on this basis as well see sec_7122 d c cf nasir v commissioner tcmemo_2011_283 102_tcm_558 holding that a taxpayer’s failure to make proposed payments enabled the irs to treat his offer-in-compromise as withdrawn in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
